

117 HR 1290 IH: National Commission on Renaming the J. Edgar Hoover FBI Headquarters Building Act of 2021
U.S. House of Representatives
2021-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1290IN THE HOUSE OF REPRESENTATIVESFebruary 24, 2021Mr. Connolly introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo establish a commission to redesignate the J. Edgar Hoover F.B.I. Building, and for other purposes.1.Short titleThis Act may be cited as the National Commission on Renaming the J. Edgar Hoover FBI Headquarters Building Act of 2021.2.EstablishmentThere is established a commission to be known as the National Commission on Renaming the J. Edgar Hoover FBI Headquarters Building (in this Act referred to as the Commission).3.Duties of Commission(a)In generalThe Commission shall review the designation of the J. Edgar Hoover F.B.I. Building, located at 935 Pennsylvania Avenue Northwest in the District of Columbia, and provide recommendations on the redesignation of such building.(b)Scope of reviewIn conducting the review and developing the recommendations required by subsection (a), the Commission shall consider the following:(1)The criteria for any redesignation of the J. Edgar Hoover F.B.I. Building, including—(A)ensuring that such redesignation reflects—(i)the mission and values of the Federal Bureau of Investigation (in this Act referred to as the FBI);(ii)racial, ethnic, and gender diversity; and(iii)the values of the United States Constitution;(B)serving as an inspiration to FBI employees and citizens of the United States; and(C)honoring living persons when appropriate and in exceptional cases.(2)The rules, regulations, and procedures for the designation of Federal buildings.(3)Any other criteria that the Commission determines are relevant.4.Membership(a)Number and appointmentThe Commission shall be composed of 8 members appointed as follows:(1)2 members appointed by the President, in consultation with the Attorney General and Director of the FBI.(2)2 members appointed by the majority leader of the Senate.(3)1 member appointed by the minority leader of the Senate.(4)2 members appointed by the Speaker of the House of Representatives.(5)1 member appointed by the minority leader of the House of Representatives.(b)CriteriaEach member of the Commission shall have expertise in the history of the Federal Government or social justice issues.(c)Chair and vice chairThe Chair and Vice Chair of the Commission shall be elected by the members of the Commission.(d)Appointment(1)Deadline for initial appointmentEach member of the Commission shall be appointed not later than 30 days after the date of enactment of this Act. (2)Effect of lack of appointmentIf the appointment for a membership position described in subsection (a) is not made by the appointment deadline described under paragraph (1), or if a membership position described in subsection (a) is vacant for more than 90 days, the authority to make an appointment for such position shall transfer to the Chair.(e)TermsEach member shall be appointed for the life of the Commission.(f)VacancyA vacancy in the Commission shall—(1)not affect the powers of the Commission; and(2)be filled in the manner in which the original appointment was made.5.Reports(a)Interim reportNot later than 90 days after the date of the enactment of this Act, the Commission shall submit to the President and Congress an interim report on the activities of the Commission related to the redesignation of the J. Edgar Hoover F.B.I. Building.(b)Final reportNot later than 180 days after the date of the enactment of this Act, the Commission shall submit to the President and Congress a report on the results of the review carried out pursuant to section 3(a) and any recommendations related to the redesignation of the J. Edgar Hoover F.B.I. Building.6.Redesignation(a)In generalNot later than 30 days after the Commission submits the final report pursuant to section 5(b), the Director of the FBI shall determine whether to redesignate the J. Edgar Hoover F.B.I. Building in accordance with the recommendations of the Commission. (b)ReportIf the Director of the FBI makes a determination that the J. Edgar Hoover F.B.I. Building should not be redesignated in accordance with the recommendations of the Commission, the Director shall submit to Congress a report explaining the reason for such determination.(c)Building relocationIf the headquarters of the FBI holds a designation provided under this Act and such headquarters is moved to a different facility, such facility shall hold the same such designation.7.TerminationThe Commission shall terminate on the date that is not later than 30 days after the Commission submits the final report pursuant to section 5(b).